SUMMARY PROSPECTUS MAY 1, 2012 Wilshire 5000 IndexSM Fund Qualified Class Shares Before you invest, you may want to review the Fund’s Prospectus, which contains more information about the Fund and its risks. The Fund’s Prospectus and Statement of Additional Information (SAI), both dated May 1, 2012, are incorporated by reference into this Summary Prospectus. For free paper or electronic copies of the Fund’s Prospectus and other information about the Fund, go to www.wilfunds.com, email a request to wilshirefunds@seic.com, call (888) 200-6796, or ask any financial advisor, bank or broker-dealer who offers shares of the Fund. Investment Objective The Wilshire 5000 IndexSM Fund’s (the “Fund” or “Index Fund”) investment objective is to replicate as closely as possible the performance of the Wilshire 5000 IndexSM (the “Index”) before the deduction of Index Fund expenses. Fees and Expenses of the Wilshire 5000 IndexSM Fund This table describes the fees and expenses that you may pay if you buy and hold Qualified Class Shares of the Index Fund. Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Qualified Class Management Fees 0.10% Distribution and Service (12b-1) Fees 0.25% Other Expenses 0.30% Total Annual Fund Operating Expenses 0.65% Example: This example is intended to help you compare the cost of investing in Qualified Class Shares of the Index Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Qualified Class Shares’ operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Qualified Class Portfolio Turnover The Index Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when the Index Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Index Fund’s performance. During the most recent fiscal year, the Index Fund’s portfolio turnover rate was 9% of the average value of its portfolio. Principal Investment Strategies • The Index Fund invests primarily in the common stock of companies included in the Index that are representative of the Index. • The Index Fund uses enhanced “stratified sampling” techniques in an attempt to replicate the performance of the Index. Stratified sampling is a technique that uses sector weighting and portfolio characteristics profiling to keep the Index Fund within acceptable parameter ranges relative to the benchmark. • The Index Fund normally holds stocks representing at least 90% of the total market value of the Index. The Index is an unmanaged index which measures the performance of all equity securities of U.S. headquartered issuers with readily available price data. The Index includes over 4,500 stocks, with each stock weighted according to its market value. This means that companies having larger stock capitalizations will have a larger impact on the market value of the Index. The Index has been computed continuously since 1974 and is published daily in many major U.S. newspapers and is the broadest measure of the U.S. equity market. The Index Fund normally holds stocks representing at least 90% of the Index’s total market value, which ranges between 1,000 and 2,500 stocks. WIL-SM-016-0300 Principal Risks You may lose money by investing in the Index Fund. In addition, investing in the Index Fund involves the following principal risks: Equity Risk. The principal risk of investing in the Index Fund is equity risk. This is the risk that the prices of stocks held by the Index Fund will change due to general market and economic conditions, perceptions regarding the industries in which the companies participate, and each company’s particular circumstances. Equity investments, including common stocks, tend to be more volatile than bonds and money market instruments. The value of the Index Fund’s shares will go up and down due to movement in the collective returns of the individual securities held by the Index Fund. Because common stocks are subordinate to preferred stocks in a company’s capital structure, in a company liquidation, the claims of secured and unsecured creditors and owners of bonds and preferred stocks take precedence over the claims of common stock shareholders. Index Risk. There is a risk that the Index Fund’s performance may not exactly match the performance of the Index. The Index Fund does not hold every stock contained in the Index and the performance of the stocks held in the Index Fund may not track exactly the performance of the stocks held in the Index. Furthermore, unlike the Index, the Index Fund incurs management fees, 12b-1 fees, administrative expenses and transaction costs in trading stocks. The Fund may appeal to you if: • you are a long-term investor; • you seek growth of capital; • you seek to capture investment returns that are representative of the entire U.S. equity market; • you seek to potentially reduce risk through broad diversification across large and small capitalization stocks and value and growth stocks; or • you seek an index fund which, unlike a traditional index fund, includes the common stocks of small- and mid-capitalization companies as well as large capitalization companies. Past Performance The bar chart and the performance table below provide an indication of the risks of investing in the Index Fund by showing how the investment performance of the Qualified Class Shares has varied from year to year and by showing how the average annual total returns of the Index Fund’s Qualified Shares compare to those of a broad measure of market performance. The Index Fund’s past investment performance does not necessarily indicate how it will perform in the future. Calendar Year Returns During the periods shown in the bar chart, the highest return for a quarter was 16.16% (quarter ended 09/30/09) and the lowest return for a quarter was -22.26% (quarter ended 12/31/08). Average Annual Total Returns (periods ended December 31, 2011) 1 year 5 years 10 years Qualified Class Shares 0.54% -0.43% 2.92% Wilshire 5000 IndexSM 0.99% 0.13% 3.80% 2 Management Adviser Wilshire Associates Incorporated Subadviser and Portfolio Managers Los Angeles Capital Management and Equity Research, Inc. (“Los Angeles Capital”) Thomas D. Stevens, President of Los Angeles Capital and Portfolio Manager of the Index Fund. Mr. Stevens has served as Portfolio Manager since 2002. Hal W. Reynolds, Chief Investment Officer of Los Angeles Capital and Portfolio Manager of the Portfolio. Mr. Reynolds has served as Portfolio Manager since 2011. Daniel E. Allen, Director of Global Equities of Los Angeles Capital and Portfolio Manager of the Portfolio. Mr. Allen has served as Portfolio Manager since 2011. Tax Information The Index Fund’s distributions are generally taxable to you as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Index Fund through a broker-dealer or other financial intermediary (such as a bank), the Index Fund and its related companies may pay the intermediary for the sale of Index Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Index Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 3 Wilshire Associates Incorporated 1299 Ocean Avenue Santa Monica, CA 90401 1-888-200-6796 www.wilfunds.com 4
